Exhibit 10.5

February 24, 2006

 

Re: Letter Agreement for Retention Program Cash Bonus and Other Awards Between

Nabi Biopharmaceuticals and                             

Dear                     :

I am pleased to report that you have been selected to participate in the
retention program approved on February 24, 2006 by the Compensation Committee of
the Board of Directors of Nabi Biopharmaceuticals, a Delaware corporation (the
“Company”). For the purpose of encouraging you to continue to be a key employee
of the Company and to participate in the long-term growth of the Company, you
(the “Awardee”) have been awarded by the Company:

(i) A cash bonus in the amount of $             (the “Bonus”), provided that you
continue to be employed by the Company on March 1, 2007 and subject to your
acceptance of and agreement to the terms of this Letter Agreement;

(ii) An option to purchase              shares of the Common Stock of the
Company under the terms contained in the accompanying Letter Agreement for Stock
Option Grant and Acceptance, subject to your acceptance of and agreement to such
Letter Agreement; and

(iii) An award of              shares of restricted Common Stock of the Company
under the terms contained in the accompanying Restricted Stock Agreement,
subject to your acceptance of and agreement to such Restricted Stock Agreement.

The Awardee hereby accepts the award of the Bonus, subject to the following
additional terms and conditions:

1. The Bonus will be paid earlier than March 1, 2007 if the Awardee is employed
by the Company upon a “Change of Control” which shall be deemed to have taken
place if (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities; (ii) (A) a reorganization,
merger or consolidation, in each case, with respect to which persons who were
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting securities
or (B) a liquidation or dissolution of the Company; or (iii) as the result of a
tender offer, exchange offer, merger, consolidation, sale of assets or contested
solicitation of proxies or stockholder consents or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Company immediately before the Transaction shall cease to constitute a majority
of the Board of Directors of the Company or of any parent of or successor to the
Company immediately after the Transaction occurs.

2. The Awardee acknowledges and agrees that nothing herein shall be construed to
(i) give the Awardee the right to remain employed by the Company or (ii) in any
manner restrict the right of the Company to modify, amend or terminate any of
its employee benefit plans.



--------------------------------------------------------------------------------

3. The Awardee further acknowledges that payment of the Bonus will be subject to
withholding by the Company of federal, state and local income taxes and social
security and other payroll taxes.

WITNESS the execution hereof as of this 24th day of February, 2006.

 

Nabi Biopharmaceuticals By  

 

  Thomas H. McLain, Chairman   Chief Executive Officer & President

By signing this Letter Agreement below, the Awardee hereby acknowledges and
agrees that he/she has read, understands and accepts and agrees to all of the
terms and conditions set forth herein.

 

 

Awardee Signature –

 

Print Name